Citation Nr: 0332879	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  98-05 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including PTSD.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel




REMAND

On November 26, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  With the information provided by 
the veteran on April 24, 2003, obtain 
the records from each health care 
provider the veteran identified.

2.  The record indicates that the 
veteran was treated for a psychiatric 
disorder by Dr. Jerry Denton, 205 South 
Cedar, Grand Island, Nebraska 68801.  
Make arrangements to obtain all 
treatment records.  Inquire whether Dr. 
Denton has records of treatment of the 
veteran received from David Parrish, 
M.D., and if so request that those 
records be included.  If he does not 
have records of Dr. Parrish, inquire if 
he has a current address of Dr. 
Parrish, and if so, obtain those 
records directly from Dr. Parrish.  

3.  This veteran is seeking service 
connection for a psychiatric disorder, 
including post-traumatic stress 
disorder.  Send a development letter 
asking the veteran to give a 
comprehensive statement regarding his 
alleged stressors.  Ask the veteran to 
comment specifically about the death of 
an individual on the flightline on the 
USS RANGER (CVA-61) who was dragged to 
death and his witnessing wounded pilots 
as they returned to ship, as well as 
any other stressful situations the 
veteran considers relevant.  Inform the 
veteran that information that would be 
helpful in assisting him in verifying 
these stressful incidents includes, but 
is not limited to, the names and units 
of the individuals and the approximate 
dates of the incidents.

4.  This veteran is seeking service 
connection for a psychiatric disorder, 
including post-traumatic stress 
disorder.  Prepare a letter asking the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) to provide 
any available information which might 
corroborate the veteran's alleged in-
service stressors.  Provide USASCRUR 
with a description of these alleged 
stressors identified by the veteran: an 
individual on the flightline on the USS 
RANGER (CVA-61) was dragged to death 
and his witnessing wounded pilots as 
they returned to ship.  Ask them to 
also to verify whether a pilot with a 
last name of "Terry" was assigned to 
the veteran's unit and whether he was 
ever a POW of the Government of North 
Vietnam.  Provide USASCRUR with copies 
of any personnel records obtained 
showing service dates, duties, and 
units of assignment.  Ask for any 
available unit history for the time the 
veteran was assigned to the USS RANGER 
(CVA-61) and information concerning 
unit causalities.  

5.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination: The veteran should be 
afforded a psychiatric examination to 
determine the diagnosis of any and all 
psychiatric disorders which may be 
present.  All indicated studies, tests 
and evaluations deemed necessary should 
be performed, but should include 
psychological testing including PTSD 
sub scales.  The examiner is requested 
to review all pertinent records 
associated with the claims file, 
particularly service medical records, 
and comment as to whether the diagnosis 
of schizophrenia contained in service 
medical records was clinically 
supported.  The examiner is referred to 
September 27, 2002 statement and 
opinion of Dr. Jerry Denton concerning 
the inaccuracy of the service diagnosis 
and is requested to comment on Dr. 
Denton's opinion when answering whether 
the service diagnosis was correct.  
Regarding the claim for PTSD, the 
examiner is requested to review the 
summary of stressors included in the 
claims file and the examiner should 
only consider these events for the 
purpose of determining whether exposure 
to an inservice stressor has resulted 
in the current psychiatric symptoms.  
The examiner should also determine 
whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the 
current symptomatology and one or more 
of the inservice stressors found to be 
established by the record.  If the 
diagnosis of PTSD is not deemed 
appropriate, the examiner should 
specify whether any currently diagnosed 
psychiatric disorder is causally or 
etiologically related to the 
psychiatric symptomatology shown in 
service medical records.  The report of 
examination should include the complete 
rationale for all opinions expressed.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





